Citation Nr: 1455214	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-17 244	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a panic disorder with agoraphobia and depressive disorder, not otherwise specified.

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.  

In an August 2012 decision, the Board remanded the issues listed on the title page of the instant document, as well as the issue of total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for additional development.  The remand directives have been completed, and the issues have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
During the pendency of the appeal, the RO granted TDIU in a July 2014 rating decision.  Accordingly, this matter is not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of the present decision.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

FINDING OF FACT

In September 2014, the Veteran submitted a written statement withdrawing his appeals of entitlement to an increased disability rating for a panic disorder with agoraphobia and depressive disorder, not otherwise specified, and entitlement to service connection for hemorrhoids.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for increased rating for a panic disorder with agoraphobia and depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal of entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202 (2014).  

The Veteran perfected appeals of the denials of entitlement to a higher rating for his anxiety disorder and service connection for hemorrhoids.  Subsequent to certification of these appeals to the Board, in a signed written statement submitted in September 2014, the Veteran requested withdrawal of his appeals.  In view of his expressed desire, further action with regard to these claims is not appropriate.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.  

ORDER

The claim for entitlement to an increased rating for a panic disorder with agoraphobia and depressive disorder, not otherwise specified, is dismissed.  

The claim for entitlement to service connection for hemorrhoids is dismissed.  


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


